Docket No. 101263.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          SHERMAN CAMPBELL, Appellee.

     Opinion filed November 30, 2006.–Modified on denial of
                   rehearing January 22, 2007.

   CHIEF JUSTICE THOMAS delivered the judgment of the court,
with opinion.
   Justices Freeman, Fitzgerald, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                            OPINION

    Defendant, Sherman Campbell, was charged with driving with a
suspended license, a Class A misdemeanor that is punishable by
imprisonment (625 ILCS 5/6–303(a) (West 2004); 730 ILCS
5/5–8–3(a)(1) (West 2004)). On the day of trial, defendant appeared
without counsel and requested a bench trial. Before proceeding with
defendant’s request, the circuit court of Will County admonished
defendant of his right to a jury trial and obtained from defendant a
signed jury waiver. The following exchange then occurred:
           “COURT: And you are proceeding to trial without an
       attorney, is that correct?
           DEFENDANT: Yes.
           COURT: All right. And you do not want an attorney?
            DEFENDANT: No.
            COURT: All right. Then have a seat right there at counsel
        table, and we will begin.”
A bench trial followed, and defendant was convicted. Although the
State requested a sentence of imprisonment, the trial court sentenced
defendant to 12 months of conditional discharge, subject to the
payment of a $100 fine and the performance of 240 hours of
community service.
    Defendant appealed, arguing that his conviction should be
reversed because the trial court accepted his waiver of counsel
without first complying with Supreme Court Rule 401(a) (134 Ill. 2d
R. 401(a)). That rule states:
            “(a) Waiver of Counsel. Any waiver of counsel shall be in
        open court. The court shall not permit a waiver of counsel by
        a person accused of an offense punishable by imprisonment
        without first, by addressing the defendant personally in open
        court, informing him of and determining that he understands
        the following:
            (1) the nature of the charge;
            (2) the minimum and maximum sentence prescribed by
        law, including, when applicable, the penalty to which the
        defendant may be subjected because of prior convictions or
        consecutive sentences; and
            (3) that he has a right to counsel and, if he is indigent, to
        have counsel appointed for him by the court.” 134 Ill. 2d R.
        401(a).
The appellate court agreed with defendant and vacated his conviction.
359 Ill. App. 3d 281. We allowed the State’s petition for leave to
appeal. 177 Ill. 2d R. 315(a).

                             ANALYSIS
    At the outset, we note that defendant has fully discharged the
sentenced imposed in this case. This is of no consequence, however,
as this court has previously held that, while the completion of a
defendant’s sentence renders moot a challenge to the sentence, it does
not so render a challenge to the conviction. In re Christopher K., 217

                                  -2-
Ill. 2d 348, 359 (2005). This is because the nullification of a
conviction may hold important consequences for a defendant. In re
Christopher K., 217 Ill. 2d at 359. Here, defendant’s claim clearly
calls into question the validity of his conviction. The claim therefore
is not moot.
     Turning to the merits, we are required in this case to construe the
scope and meaning of Supreme Court Rule 401(a). The principles by
which we construe supreme court rules are familiar and well settled.
The same principles that govern the interpretation of statutes govern
the interpretation of rules of this court. In re Estate of Rennick, 181
Ill. 2d 395 (1998). Our goal is to ascertain and give effect to the
intention of the drafters of the rule. Rennick, 181 Ill. 2d at 404. A
court will apply clear and unambiguous language of a rule as it is
written, without resorting to any further tools of construction.
Rennick, 181 Ill. 2d at 405. Like the interpretation of a statute, the
interpretation of a supreme court rule is a question of law that we
review de novo. Rennick, 181 Ill. 2d at 401.
     The language of Rule 401(a) could not be clearer: a trial court
“shall not permit a waiver of counsel by a person accused of an
offense punishable by imprisonment without first *** informing him
of and determining that he understands *** that he has a right to
counsel and, if he is indigent, to have counsel appointed for him by the
court.” 134 Ill. 2d R. 401(a). The purpose of this rule is “to ensure
that a waiver of counsel is knowingly and intelligently made.” People
v. Haynes, 174 Ill. 2d 204, 241 (1996). Accordingly, substantial
compliance with Rule 401(a) is required for an effective waiver of
counsel. Haynes, 174 Ill. 2d at 236.
     Here, there was no compliance, substantial or otherwise, with
Rule 401(a). Although defendant was accused of an offense
punishable by imprisonment, the trial court allowed him to proceed to
trial pro se without making any attempt to inform him of the nature of
the charges, the range of possible penalties, or his right to counsel.
Defendant’s waiver of counsel was therefore ineffective, and his
conviction cannot stand.
     In opposition to this result, the State argues that the trial court’s
failure to admonish defendant was harmless because it turns out that
defendant had no right to counsel in this case. In support, the State
relies upon the Supreme Court’s decision in Scott v. Illinois, 440 U.S.

                                   -3-
367, 59 L. Ed. 2d 383, 99 S. Ct. 1158 (1979). In that case, the
Supreme Court explained that the sixth amendment right to counsel
prohibits the incarceration of any indigent defendant who is not
offered appointed counsel. In other words, under Scott, the sixth
amendment right to counsel exists only in those cases in which a
sentence of imprisonment is actually imposed. Scott v. Illinois, 440
U.S. at 373, 59 L. Ed. 2d at 389, 99 S. Ct. at 1162 (actual
imprisonment is “the line defining the constitutional right to
appointment of counsel”). Because this is not such a case, the State
maintains that defendant had no sixth amendment right to counsel and
therefore nothing to be advised of or waive.
     The problem with the State’s argument is that Illinois provides a
right to counsel that is broader than the sixth amendment right to
counsel. Section 113–3(b) of the Code of Criminal Procedure of 1963
states that “[i]n all cases, except where the penalty is a fine only, if the
court determines that the defendant is indigent and desires counsel, the
Public Defender shall be appointed as counsel.” 725 ILCS 5/113–3(b)
(West 2004). In People v. Hall, 114 Ill. 2d 376 (1986), this court
explained that “[t]he provisions of section 113–3(b) *** assure the
right to counsel to an indigent defendant.” (Emphasis added.) Hall,
114 Ill. 2d at 402. So even if defendant did not possess a sixth
amendment right to counsel in this case, he did possess a statutory
right to counsel, as this was not a case in which the penalty imposed
was a fine only.
     Significantly, nothing in either Rule 401(a) or this court’s
jurisprudence supports the State’s assertion that Rule 401(a) is
concerned solely with waivers of the constitutional right to counsel.
On the contrary, this court has confirmed that Rule 401(a) is wholly
unconcerned with the source from which the right to counsel derives.
In People v. Dupree, 42 Ill. 2d 249, 252 (1969), the defendant was
charged with battery, a misdemeanor punishable by up to six months
in a penal institution “ ‘other than the penitentiary.’ ” He proceeded
to trial pro se, and the record established that he was neither informed
of nor made to waive his right to counsel. On appeal, the defendant
argued that these deficiencies violated both his statutory rights and
due process of law. In rejecting the defendant’s argument, the court
first explained that, under the plain language of section 113–3(b), a
defendant has no right to be informed of his statutory right to counsel:

                                    -4-
            “It is patent from the plain words of the statute that this
        statute envisages that there be a showing that defendant
        desired and requested counsel. The evidence and contentions
        here show no such desire or request by defendant. Therefore
        we perceive no violation of this provision of the Code of
        Criminal Procedure.” Dupree, 42 Ill. 2d at 251-52.
The court then explained that, under Supreme Court Rule 401(b)
(now Rule 401(a)), the trial court was under no obligation either to
inform the defendant of his right to counsel or to obtain from the
defendant an express waiver of that right. At the time, Rule 401(b)
required an express waiver of counsel only in cases in which the
charged crime was punishable by “imprisonment in the penitentiary.”
Because the defendant in Dupree was not charged with such a crime,
the court held that Rule 401(b) did not apply and that an express
waiver of counsel was therefore unnecessary. Dupree, 42 Ill. 2d at
252.
    Dupree confirms that the scope of Rule 401’s express-waiver
requirement is defined by the plain language of the rule, not by the
scope of the sixth amendment right to counsel. Indeed, when Dupree
was decided, this court did not recognize a constitutional right to
counsel in misdemeanor prosecutions. See Dupree, 42 Ill. 2d at 253-
57. Consequently, the statutory right to counsel was the only right to
counsel that the defendant in Dupree possessed. Yet, in concluding
that Rule 401(b) did not require an express waiver of counsel in that
case, the Dupree court did not simply declare that Rule 401(b) was
inapplicable to waivers of the statutory right to counsel. Instead, the
court examined the crime with which the defendant was charged and
determined that it was not within the class of crimes for which Rule
401(b) required an express waiver. Thus, Dupree establishes that it is
not the source of the right to counsel that determines whether Rule
401 applies; rather, it is the plain language of the rule.

                           CONCLUSION
    The rules of this court are not suggestions; rather, they have the
force of law, and the presumption must be that they will be obeyed
and enforced as written. Bright v. Dicke, 166 Ill. 2d 204, 210 (1995).
Here, defendant was charged with an offense that is punishable by up


                                 -5-
to one year of imprisonment, and he expressed his desire to proceed
without counsel. Under the plain language of Rule 401(a), he was
entitled to be advised of his rights, and the trial court’s failure to do
so was error. Ordinarily, that error would compel the reversal of
defendant’s conviction and a remand for a new trial. In this case,
however, defendant has already discharged his sentence, and a new
trial therefore would be neither equitable nor productive. Accordingly,
we agree with the appellate court’s conclusion that defendant’s
conviction must be vacated.1 The judgment of the appellate court is
therefore affirmed.

                                      Appellate court judgment affirmed.




  1
    In its petition for rehearing, the State insists that vacating the conviction
confers a “windfall” on defendant and that the only appropriate remedy in
this case is a new trial. We question whether defendant would perceive
himself the beneficiary of a “windfall,” having already served the 12 months
of conditional discharge, performed the 240 hours of community service, and
paid the $100 fine imposed in this case. In any event, the State did not raise
this argument in its brief and therefore under Supreme Court Rule 341(e)(7)
(210 Ill. 2d R. 341(e)(7)) may not raise it in arguing for rehearing.

                                      -6-